46 F.3d 1137
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Devon WILSON, Appellant,v.UNITED STATES of America, Appellee.
No. 94-2945.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 6, 1995.Filed:  Jan. 23, 1995.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Devon Wilson appeals from the district court's1 order denying his 28 U.S.C. Sec. 2255 motion.  We have carefully reviewed the record and the parties' briefs and conclude that no error of law appears.  Accordingly, we affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota